Citation Nr: 1603102	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for a TDIU. 

By way of procedural history, the Board notes that in February 2013, the RO issued another rating decision, again denying the Veteran's claim for a TDIU. The Veteran subsequently filed a timely notice of disagreement and substantive appeal (VA Form 9), and the claim is appropriately before the Board for appellate review. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's claim of a TDIU. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board notes that the Veteran was last afforded a VA Compensation and Pension (C&P) examination for his TDIU claim in July 2012, nearly three and a half years ago. The Board finds that this examination to be inadequate for adjudication purposes on the merits. Specifically, while the Board notes that not only the examination is temporally remote, it also fails to address/consider recently added service-connected disabilities that were pending at the time of the 2012 examination. The Board points out that the July 2012 examination only assessed the Veteran's claim for a TDIU in reference to all his service-connected conditions at the time, which included his residuals of prostate cancer (40 percent), ischemic heart disease (60 percent) and hearing loss (non-compensable). In fact, the July 2012 examination only concluded that neither the Veteran's heart condition nor his residuals of prostate cancer precluded him from obtaining gainful employment. 

The Board finds that such analysis and conclusion to be inadequate at this time, as since that examination the Veteran has been service-connected for Posttraumatic Stress Disorder (PTSD), rated at 50 percent disabling. Such rating, as noted by a separate July 2012 examination, is indicative of occasional work impairment, to include inability to complete occupational tasks. However, no additional functional effect on the Veteran's ability to work was provided during that examination. 

Therefore, the Board finds that the Veteran's July 2012 examination for his claim for a TDIU is inadequate as it fails to contemplate the combined effects of all his, now, service-connected disabilities to include his PTSD. To this end, the Board does acknowledge that the VA did obtain an addendum opinion regarding the Veteran's PTSD and its effect on the Veteran's ability to work, in February 2013. While the resulting opinion was again against the Veteran's claim for a TDIU, the Board finds that such opinion to also be inadequate, and not dispositive to the Veteran's claim. In this regard, the Board notes that the opinion is based on inaccurate and old factual premise. The examiner opined that since the Veteran worked as a volunteer fire fighter and was a part of a masonic group that he was not isolated and could engage in situations, such as at work. However, the examiner did not personally interview the Veteran, and was relaying on medical evidence that failed to adequately reflect the Veteran's current state. 

Specifically, the Veteran had quit the fire department and noted that he rarely participated in any social events with any of the groups he was associated with. Indeed, the Veteran has consistently noted that he was not comfortable in group situations; in fact, this was the primary reason he is moving to Wyoming to be isolated from anybody for miles. However, the February 2013 examiner noted activities such as parking and moving as a basis for his active and functioning lifestyle. Finally, the Board notes that additional treatment records by a social worker provided by the Veteran indicates increased isolation due to his psychiatric disabilities. 

Finally, the Board points out that the February 2013 PTSD opinion regarding employment also does not take into consideration the totality of the Veteran's service-connected conditions. That is, the examiner only accounted for the Veteran's psychiatric health as it affected the Veteran's ability to obtain and sustain gainful employment, and failed to consider the combined effects of all of his service-connected disabilities to include his heart condition, hearing loss, and prostate cancer. As such, the Board finds that this subsequent opinion to be additionally inadequate for adjudication. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Also, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU. In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information

2. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for any of his service-connected conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

3. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

4. After the above have been accomplished, the AOJ should obtain a social and industrial survey with regards to the effects of the Veteran's service-connected disabilities and his employability. The social worker must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

a. Based on a review of the claims file, the social worker must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities. 

b. The social worker must provide all findings, along with a complete rationale for his or her opinion, in the examination report. If any of the above requested opinion cannot be made without resort to speculation, the social worker must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims regarding. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







